VILLANTI, Judge.
Rubin Stroud challenges his convictions and sentences for aggravated assault with a deadly weapon. We affirm his convictions without comment. As to his sentences, we write because Stroud correctly argues that the written judgment and sentences fail to accurately reflect the trial court’s oral pronouncement that his multiple minimum mandatory sentences run concurrently. See Denson v. State, 633 So.2d 1137, 1138 (Fla. 2d DCA 1994) (explaining that multiple minimum mandatory sentences must be imposed concurrently rather than consecutively when the convictions do not arise from separate incidents). However, Stroud did not properly preserve this issue by means of a Florida Rule of Criminal Procedure 3.800(b) motion. Therefore, we affirm his sentences without prejudice to any right Stroud might have to raise the sentencing issue in a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) or 3.850. See Jackson v. State, 983 So.2d 562, 568 (Fla.2008); McElrath v. State, 10 So.3d 1209, 1210 (Fla. 2d DCA 2009).
Affirmed.
DAVIS and LaROSE, JJ., Concur.